                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 17-11982-RGS

                                JON DUANE

                                      v.

                  VERMONT MUTUAL INSURANCE CO.

      MEMORANDUM AND ORDER ON PLAINTIFF’S OBJECTION
       TO THE MAGISTRATE JUDGE’S DENIAL OF A MOTION
                 TO AMEND THE COMPLAINT


                              December 7, 2018

STEARNS, D.J.

      Because Magistrate Judge Boal’s determination that plaintiff Jon

Duane has failed to show good cause for a late attempt to amend his

Complaint is unassailable, his objection to her Order is overruled. When

considerable time has elapsed between the filing of a complaint and the filing

of a motion to amend, the movant at the very least has the burden of showing

some valid reason for his neglect and delay. In re Lombardo, 755 F.3d 1, 3

(1st Cir. 2014); see also Steir v. Girl Scouts of the USA, 383 F.3d 7, 12 (1st

Cir. 2004) (“Regardless of the context, the longer a plaintiff delays, the more

likely the motion to amend will be denied, as protracted delay, with its

attendant burdens on the opponent and the court, is itself a sufficient reason
for the court to withhold permission to amend.

                                  ORDER

     For the foregoing reasons, Duane’s objection is OVERRULED.

                                  SO ORDERED.

                                  /s/ Richard G. Stearns
                                  UNITED STATES DISTRICT JUDGE




                                    2
